Filed 5/1/13 P. v. Bentley CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D062957

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCD241311)

LAURIE LYNN BENTLEY,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of San Diego County, Peter L.

Gallagher, Judge. Affirmed.



         Coughlan, Semmer, Fitch & Pott and Earll M. Pott, under appointment by the

Court of Appeal, for Defendant and Appellant.

         No appearance for Plaintiff and Respondent.
      A jury convicted Laurie Lynn Bentley of two counts of petty theft after three prior

theft convictions (Pen. Code,1 §§ 484 & 666) and one count of commercial burglary

(§ 459). Bentley admitted three prior theft convictions. The court denied Bentley's

motions for acquittal and to reduce the offenses to misdemeanors.

      Bentley was granted summary probation, subject to 68 days in custody, with credit

for 68 days served.

      Bentley filed a timely notice of appeal.

      Counsel has filed a brief pursuant to People v. Wende (1979) 25 Cal.3d 436

(Wende) and Anders v. California (1967) 386 U.S. 738 (Anders) raising possible, but not

arguable issues. We offered Bentley the opportunity to file her own brief on appeal, but

she has not responded.

                               STATEMENT OF FACTS

      On April 18, 2012, Bentley was apprehended by Walmart security personnel with

approximately $60 in stolen cosmetics in her bag. At trial, Bentley testified she had gone

to Walmart to purchase items and to exchange cosmetics. She denied stealing any items

and denied she had concealed cosmetics in her purse.

      On June 3, 2012, Bentley and a man were apprehended at a Costco store with five

DVD's concealed in Bentley's purse. She admitted to the security personnel that she and

the man were shoplifting.




1     All further statutory references are to the Penal Code unless otherwise specified.
                                            2
       At trial, Bentley denied shoplifting at Costco and denied that she was aware the

man had taken any DVDs. She denied that she had admitted to the security personnel

that she had been shoplifting.

       Prior to trial, Bentley made two "Marsden"2 motions to replace appointed counsel.

Both motions were denied.

                                       DISCUSSION

       As we have previously noted, appellate counsel has filed a brief indicating he is

unable to identify any argument for reversal and asks this court to review the record for

error as mandated by Wende, supra, 25 Cal.3d 436. Pursuant to Anders, supra, 386 U.S.

738, the brief identifies the possible, but not arguable issues:

       1. Did the trial court properly deny Bentley's Marsden motions;

       2. Was trial counsel ineffective;

       3. Did the trial court properly allow impeachment of Bentley with her prior

convictions;

       4. Was the jury properly instructed; and

       5. Did the court lawfully impose various fines.

       We have reviewed the entire record in accordance with Wende, supra, 25

Cal.3d 436 and Anders, supra, 386 U.S. 738 and have not found any reasonably arguable

appellate issues. Competent counsel has represented Bentley on this appeal.




2      People v. Marsden (1970) 2 Cal.3d 118.
                                              3
                                DISPOSITION

    The judgment is affirmed.




                                              HUFFMAN, Acting P. J.

WE CONCUR:



              McDONALD, J.


               McINTYRE, J.




                                     4